Exhibit 10.1

SEPARATION AGREEMENT, WAIVER AND RELEASE

This Separation Agreement, Waiver and Release (the “Agreement”) is voluntarily
being entered into as of February 16, 2018, by and between Robert C. Rubenstein
of 1 Spinnaker Lane, Essex, Connecticut, acting on behalf of himself, his heirs,
executors, and administrators (“Rubenstein”), and the Mohegan Tribal Gaming
Authority (“MTGA”), an instrumentality of the Mohegan Tribe of Indians of
Connecticut, a federally recognized sovereign Indian Tribe (“Tribe”), of One
Mohegan Sun Boulevard, Uncasville, Connecticut 06382, and its successors and
assigns, acting on behalf of itself and on behalf of its former, present and
future affiliates, tribal members, council members, board members, directors,
officers, principals, agents, employees, and their respective successors and
assigns, for purposes of mutually exchanging the consideration set forth herein
and, in connection with Rubenstein’s resignation from MTGA, mutually resolving
fully and finally all claims and/or disputes that may have arisen out of or
during the course of Rubenstein’s employment with the MTGA, including but not
limited to those arising under any employment agreement between MTGA and
Rubenstein up until the date of full and final execution of this Agreement.

WITNESSETH:

WHEREAS, Rubenstein has been employed by the MTGA in the capacity of Senior Vice
President and General Counsel of MTGA pursuant to the terms of an Employment
Agreement dated as of July 25, 2016 and made effective as of October 1, 2016
(the “Employment Agreement”); and

WHEREAS, Rubenstein resigned from his employment with the MTGA on February 16,
2018 (“Separation Date”); and

WHEREAS, the MTGA and Rubenstein each desire to resolve against the other all
disputes and claims that it or he has, had, may have had and/or could have had
arising out of or in connection with Rubenstein’s employment relationship, his
resignation from MTGA, and/or the Employment Agreement to the date of this
Agreement, and to enter into this Agreement to resolve any and all issues
between them without admitting any wrongdoing.

NOW THEREFORE, to resolve fully and finally all disputes and claims arising out
of and/or relating to Rubenstein’s employment relationship with the MTGA, and
with any other person or entity affiliated with or acting on behalf of the MTGA,
to the date of this Agreement, and in consideration of, among other things, the
mutual promises set forth herein, the receipt and adequacy of which
consideration are acknowledged by Rubenstein and MTGA, Rubenstein and the MTGA
hereby agree and stipulate as follows:

 

  1. WITHDRAWAL OF CLAIMS.

Rubenstein hereby acknowledges, represents and certifies that as of the
effective date of this Agreement, he has not filed, will not file, and waives
any claims, suits, or causes of action of any kind against the MTGA or any of
the Released Parties (as defined and more fully set

 

1



--------------------------------------------------------------------------------

forth in Section 4 of this Agreement) that Rubenstein could bring in any forum
whatsoever arising out of or related to his employment or the separation of that
employment with the MTGA up to the date of this Agreement, and he agrees that he
will never file or assert such claims in any forum whatsoever. Rubenstein
acknowledges and agrees that, if any claim, suit or cause of action is brought
by any person, government agency, or any other entity in his behalf related to
his employment or the separation of that employment with the MTGA, he shall only
participate in any such claim, suit or cause of action to the extent required by
applicable law and in no event shall he receive or recover any tangible benefit,
other than the consideration to be paid pursuant to this Agreement.

 

  2. TERMINATION OF EMPLOYMENT.

The MTGA and Rubenstein agree that Rubenstein resigned from his employment with
the MTGA on February 16, 2018. The parties further acknowledge and agree that
all obligations of the MTGA to Rubenstein, except as specifically set forth
herein, are terminated.

 

  3. CONSIDERATION

In full consideration for Rubenstein entering into and abiding by the terms of
this Agreement, MTGA shall make the following payments to Rubenstein and/or on
behalf of Rubenstein:

a. MTGA shall continue to pay weekly installments of Rubenstein’s current Base
Annual Salary as in effect February 16, 2018, after the Separation Date through
Friday, May 18, 2018, which amount shall be paid in accordance with the payroll
procedures of the MTGA; and

b. MTGA shall continue to pay its contribution to the premium for Rubenstein’s
health insurance coverage after the Separation Date through May 18, 2018,
provided that any applicable employee-paid portion of the premium for such
health plan coverage will be deducted from Rubenstein’s payments under Paragraph
3(a) consistent with prior practice; and

c. MTGA shall, on or before May 18, 2018, provide Rubenstein a relocation
payment in the amount of fifteen thousand dollars ($ 15,000.00), subject to
withholding of applicable taxes and deductions required by law; and

d. MTGA shall, no later than May 31, 2018, pay Rubenstein any accrued and unused
PTO pay, subject to withholding of applicable taxes and deductions required by
law.

In the event of Rubenstein’s death prior to payment in full of the above
amounts, any remaining payments required hereunder shall be payable to
Rubenstein’s estate. All such payments and benefits are subject to deductions
for payroll taxes and any other deductions required or imposed by law.

 

2



--------------------------------------------------------------------------------

Rubenstein hereby acknowledges and agrees that the above constitutes good,
valuable and sufficient consideration for his waiver and release of any and all
actual or potential claims he may have against the MTGA and/or the Released
Parties, as hereafter defined, and for his obligations under this Agreement.

 

  4. WAIVER OF CLAIMS AND CAUSES OF ACTION BY RUBENSTEIN.

In consideration for the undertakings herein of MTGA, Rubenstein hereby waives
and forever releases and discharges the MTGA, the Tribe, its and their former,
present and future affiliates, tribal members, council members, board members,
directors, officers, principals, agents, employees, and their respective
successors and assigns (hereinafter, collectively, the “Released Parties”) from
and against any and all claims and causes of action of any kind whatsoever that
he may have, now has or has had or may have had against any of the Released
Parties, whether known or unknown, which arose or could have arisen up to the
execution of this Agreement, including but not limited to the following:

a. Any and all claims, duties, and causes of action, arising out of or during
the course of Rubenstein’s employment with the MTGA, the Employment Agreement,
Rubenstein’s application for employment, any transfers of duties, reporting
arrangements, assignments, and/or the resignation or separation of Rubenstein’s
employment;

b. Any and all duties and obligations to Rubenstein that MTGA or the Released
Parties, or any of them, has or has undertaken or should have undertaken in
connection with Rubenstein’s employment with the MTGA;

c. Except for the payments set forth in Paragraph 3 above, and any payment to
which he may be entitled pursuant to any retirement savings plan or similar plan
in which Rubenstein is or may be an eligible participant, any claims for past or
future compensation, severance payments, accrued and/or future bonus or
incentive payments, reimbursement of expenses (other than those expenses that
have been properly documented and submitted for reimbursement prior to March 18,
2018), payment of life and/or disability insurance premiums, payment of any
allowances, accrued paid time off which includes vacation and sick time (“PTO”),
except as provided in Section 3(d), defamation, intentional or negligent
infliction of emotional distress, failure to promote, retaliatory and
discriminatory discharge, disability discrimination, wrongful discharge,
retaliation for the exercise of speech rights, interference with contractual
relations, prima facie tort and all other contract or tort claims, or claims for
indemnification other than those claims set forth in Section 5 hereof, whether
or not arising out of or during the course of his employment, including, but not
limited to, any claims for unpaid past or future incentive bonuses or any other
compensation of any kind or nature; and

 

3



--------------------------------------------------------------------------------

d. Any and all claims and/or causes of action that MTGA or any of the Released
Parties violated any applicable federal, state or Tribal law prohibiting
discrimination based on age, race, disability or handicap, gender, national
origin, ethnic origin, religion or other forms of discrimination, including,
among others: the Equal Pay Act of 1964, 29 U.S.C. 206; the Age Discrimination
in Employment Act; the Older Workers’ Benefit Protection Act of 1990; Title VII
of the Civil Rights Act of 1964; Section 1981 of the Civil Rights Act of 1866;
the Civil Rights Act of 1991; the Americans With Disabilities Act; the
Rehabilitation Act of 1973; the Vietnam Era Veterans Readjustment Assistance
Act; the National Labor Relations Act; the Employee Retirement Income Security
Act; any federal, state or tribal whistleblower law; the Connecticut Fair
Employment Practices Act; the Indian Civil Rights Act; the Mohegan
Discriminatory Employment Practices Ordinance, Mohegan Tribal Ordinance 2002-04
or any amendments thereto; the Mohegan Torts Ordinance; Mohegan Tribal Ordinance
2001-07-1, or any amendments thereto; and any and all claims and/or causes of
action for retaliation against him by MTGA or any of the Released Parties for
the exercise of any rights under Tribal, state, federal law, or for violation of
any other federal, state or Tribal law, whether or not specifically identified
herein.

Rubenstein agrees never to file, commence, prosecute or support financially any
action, claim, complaint, proceeding, or charge against the MTGA or any of the
Released Parties, in any tribal, state or federal court, administrative agency,
or through arbitration or mediation or through any other forum with respect to
any matter, for or with the purpose of recovering damages or other monetary or
personal or equitable relief, or any penalty or censure against the MTGA or any
of the Released Parties, based on any claim that was or could have been raised
arising out of the formation, performance or termination of the employment
relationship or the Employment Agreement, or for any act, transaction, practice,
conduct or omission known or unknown that has occurred prior to the effective
date of this Agreement.

If any claim is not subject to release, Rubenstein waives, to the fullest extent
permitted by applicable law, any right or ability to be a class or collective
action representative or otherwise to recover in any claim, including any
putative or certified class, collective or multi-party action or proceeding
based on such claim in which MTGA and/or any of the Released Parties is a party.

Neither party is waiving or releasing the other party from any claim for
violation of this Agreement.

 

  5. SURVIVAL OF INDEMNIFICATION CLAIMS.

It is expressly understood and agreed that MTGA remains bound by and subject to
the duty to provide indemnification to Rubenstein as set forth in Paragraph 1
(D) of the Employment Agreement and that such obligation continues indefinitely
and remains in full force and effect notwithstanding termination of the
Employment Agreement, except that MTGA shall have no duty or obligation to
defend or indemnify Rubenstein as required by written order of any regulatory or
government agency having jurisdiction over the MTGA or its subsidiaries.

 

4



--------------------------------------------------------------------------------

  6. WAIVER OF CLAIMS AND CAUSES OF ACTION BY MTGA.

In consideration for the undertakings herein of Rubenstein, MTGA, on behalf of
itself and its former, present and future affiliates, tribal members, council
members, board members, directors, officers, principals, agents, employees and
their respective successors and assigns, hereby waives and forever releases and
discharges Rubenstein and his heirs, successors and assigns from and against any
and all claims and causes of action of any kind whatsoever that any of them may
have, now have or have had or may have had against Rubenstein, whether known or
unknown, which arose or could have arisen out of Rubenstein’s employment with
MTGA up to the execution of this Agreement.

 

  7. NON-ADMISSION.

Rubenstein recognizes that the MTGA, by entering into this Agreement, is not
admitting any violation of any law, regulation, duty or obligation to Rubenstein
or any wrongdoing or impropriety whatsoever; and Rubenstein similarly is not
admitting any violation of law, regulation, duty or obligation to MTGA or any or
impropriety whatsoever.

 

  8. CONFIDENTIALITY/NON-COMPETITION.

Rubenstein acknowledges that while employed by the MTGA, he had access to,
possessed or was otherwise exposed to confidential information in connection
with his employment concerning the MTGA, and that he was at all times under a
duty to maintain the confidentiality of such information and not to use the same
for his benefit or the benefit of another party. Rubenstein understands,
acknowledges, and agrees that his duties, obligations and covenant to maintain
the confidentiality of information concerning the MTGA continue indefinitely and
do not terminate with the termination of his employment with the MTGA. By
entering into this Agreement, Rubenstein agrees that any and all of his prior
agreements to maintain the confidentiality of the MTGA information, including
but not limited to those set forth in the Employment Agreement, shall continue
hereinafter in full force and effect. Rubenstein hereby further affirms that he
has returned to MTGA all documents, records, notebooks and similar repositories
of or containing confidential information (“Confidential Documents”) and all
personal property of the MTGA that were in his possession, including but not
limited to keys, access cards, key fobs, cell phones, computers, documents in
any form, customer and patron lists or other information about MTGA and its
affiliates and its and their patrons including financial information, legal
documents and information, and marketing and financial plans and strategies; and
that any Confidential Documents not returned to MTGA have been destroyed or
permanently and irrevocably deleted. In the event that Rubenstein should at any
time in the future identify any confidential information or personal property of
the MTGA in his actual or constructive possession, he shall forthwith return the
same to the MTGA.

 

5



--------------------------------------------------------------------------------

Rubenstein also acknowledges that he is and remains bound by and subject to a
covenant not to compete with the MTGA in New York, New Jersey, Pennsylvania,
Connecticut, Massachusetts, Rhode Island, Vermont, New Hampshire and Maine (the
“Restricted Area”) for a period of one year after the Separation Date (the
“Restricted Period”). Rubenstein covenants that in the Restricted Area and for
the duration of the Restricted Period he shall abide by the terms of Section 8
of the Employment Agreement.

 

  9. NO WAIVER OF ATTORNEY-CLIENT PRIVILEGE

At all times material herein, Rubenstein has served in a professional capacity
as General Counsel to MTGA. The MTGA expressly reserves and does not waive the
attorney-client privilege between MTGA and Rubenstein. Rubenstein shall notify
MTGA of any written or oral request or demand, or any compulsory process, issued
to or served upon him, for testimony, production of records, or assistance, by
or on behalf of any person or entity in any proceeding before any court,
arbitral forum, or administrative agency, or in any inquiry or investigation
prior or preparatory to any proceeding, in which MTGA is a party or in which
MTGA has an interest; such notice by Rubenstein to be provided in writing at the
earliest opportunity to the President and Chief Executive Officer of MTGA.

 

  10. NON-DISPARAGEMENT/COOPERATION/NON-INTERFERENCE.

MTGA and Rubenstein mutually covenant and agree that executive employees with
the title of Senior Vice President or higher of MTGA and all Management Board
members will make no comments, remarks or statements disparaging Rubenstein and
Rubenstein will not make any comments, remarks or statements disparaging the
MTGA or any of the Released Parties. Notwithstanding the foregoing, in no event
shall Rubenstein be deemed to be in violation of his obligations under this
covenant for providing information to and/or full and truthful responses to oral
or written inquiries from any Tribal, State or Federal governmental or
quasi-governmental agency(ies), including without limitation any gaming
regulatory agencies, provided that such responses do not violate the
attorney-client privilege, or are otherwise required by applicable law.
Similarly, neither the MTGA nor the Released Parties shall be deemed in
violation of its or their obligations under this covenant for providing
information to and/or full and truthful responses to oral or written inquiries
from any Tribal, State or Federal governmental or quasi-governmental
agency(ies), including without limitation any gaming regulatory agencies, or as
otherwise required by applicable law.

Rubenstein also agrees that he shall cooperate with and assist MTGA in
addressing matters that arose during the course of his employment, including
without limitation (i) the defense of any claims that may be made against MTGA,
(ii) the prosecution of any claims that may be made by MTGA, to the extent that
any such claims may relate to the duties and services performed by Rubenstein,
and (iii) MTGA’s response to any inquiries by any gaming regulatory authorities
having oversight of the MTGA or its subsidiaries Rubenstein further agrees to
cooperate with and assist MTGA to a reasonable extent in the transition of
business matters from Rubenstein to other executives at the MTGA through May 18,
2018. MTGA agrees to reimburse

 

6



--------------------------------------------------------------------------------

Rubenstein for all of his reasonable out-of-pocket costs and expenses, including
payment of reasonable attorneys’ fees necessarily incurred by Rubenstein in
retaining counsel of his choice, in connection with providing such assistance
and cooperation, and reimbursement of travel expenses in accordance with MTGA’s
travel and reimbursement policy, unless any such reimbursement is expressly
prohibited by written order issued by any gaming regulatory authority. MTGA
acknowledges that Rubenstein’s cooperation and assistance contemplated hereby
shall be subject to his reasonable availability.

MTGA shall take such reasonable steps as may be required to ensure the orderly
withdrawal of Rubenstein’s gaming license(s) and/or gaming application(s) in
each jurisdiction in which the termination of Rubenstein’s employment with the
MTGA requires action by the MTGA or its subsidiaries to effect such withdrawal.

MTGA agrees to provide reasonable cooperation and assistance to Rubenstein in
connection with any regulatory inquiries arising out of his employment, to the
extent that such cooperation and assistance is not in conflict with any
applicable code of conduct or regulatory requirement.

 

  11. PARTIES’ UNDERSTANDING OF AGREEMENT.

Rubenstein hereby acknowledges and agrees that he has been represented by legal
counsel of his choosing in the development of this Agreement, that he has been
advised of and is aware of the rights that he is waiving under this Agreement,
and that he enters into this Agreement knowingly and voluntarily.

 

  12. SEVERABILITY.

If any provision of this Agreement is determined to be null, void, or inoperable
for any reason, such provision shall be severable and the remaining provisions
of this Agreement shall remain in full force and effect; provided that, in the
event that the restrictions on Rubenstein’s competition as set forth in
Section 8 of the Employment Agreement and Section 8 of this Agreement are found
unenforceable as a result of any claim, suit or cause of action brought by
Rubenstein or by any person, government agency, or any other entity on
Rubenstein’s behalf at Rubenstein’s direction and as a result thereof Rubenstein
becomes engaged in such employment or other activity that would have been
prohibited by such covenant not to compete, the MTGA’s obligations to make the
payments described in Section 3 of this Agreement shall cease.

 

  13. IN THE EVENT OF BREACH.

The parties agree that the provisions of Sections 17 and 18 of the Employment
Agreement concerning Dispute Resolution are incorporated herein by reference.
Notwithstanding the foregoing, in the event that Rubenstein breaches any of the
provisions of Paragraph 8 of this Agreement, Rubenstein understands that the
MTGA may exercise any available remedies including its right to bring an action
to enjoin any such breach in any court having personal jurisdiction over him, as
he acknowledges that MTGA would suffer irreparable harm in the event

 

7



--------------------------------------------------------------------------------

of such breach. Rubenstein further acknowledges that in no event shall MTGA have
to prove special damages before proceeding with an injunction against him.
Rubenstein also agrees that in the event he breaches any duty of confidentiality
to MTGA and/or any covenant not to compete with MTGA, the MTGA may recover, in
addition to any other legal damages, its reasonable attorneys’ fees, court costs
and other litigation expenses incurred in investigating and prosecuting any
breach, provided that Rubenstein may recover from the MTGA his reasonable
attorneys’ fees, costs, and other litigation expenses if he prevails in any such
proceeding. In addition, with respect to his breach or threatened breach of the
confidentiality and/or non-competition provisions herein, MTGA has the right to
notify Rubenstein’s new or prospective employer of the terms and conditions of
this Agreement.

 

  14. GOVERNING LAW AND NO ASSIGNMENT.

This Agreement shall be construed in accordance with the laws of the State of
Connecticut. Rubenstein understands and agrees that he may not assign this
Agreement or any of his rights under this Agreement.

 

  15. COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which shall together constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto set forth their hands on the dates
opposite their signatures.

 

By:   

/s/ Robert C. Rubenstein

   Date: February 16, 2018           ROBERT C. RUBENSTEIN      

 

   MOHEGAN TRIBAL GAMING AUTHORITY    By:   

/s/ Mario Kontomerkos

   Date: February 16, 2018       MARIO KONTOMERKOS       Its: President/CEO   

 

8